Citation Nr: 1742972	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO. 12-27 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from March 1968 to March 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In his substantive appeal, the Veteran requested a Board hearing that was subsequently scheduled for July 2016. The Veteran failed to report to the hearing, and did not give a reason for the failure to attend, so the Board considers his hearing request to be withdrawn.

In August 2016, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a cervical spine disorder, and remanded the underlying service connection issue. The matter has since been returned for further appellate review.


FINDING OF FACT

Cervical spine degenerative arthritis is not etiologically related to the Veteran's period of service, and may not be presumed to be related to such service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). VA's duty to notify was satisfied by a letter dated March 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. At the outset, the Board notes that the Veteran's STRs are incomplete, and all documents from his claims file prior to February 2010 are unavailable. In addition, relevant records from the Naval Medical Center in San Diego are also unavailable. Formal findings of availability of those records are associated with the claims folder. See February 2011 and March 2012 VA memos. The Veteran was also notified of the unavailability of those records. See December 2010, February 2011, and March 2012 Notification Letters. Due to the unavailability of these records, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision. Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). Of record are the Veteran's entrance and separation examinations, VA treatment records, private treatment records, and records from the Social Security Administration.  The Veteran has not identified any additional available, outstanding records pertinent to his cervical spine disorder. 

The Veteran was afforded a VA examination in January 2017. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination is adequate to decide the case. The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with a complete rationale. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's prior remand directives. This case was remanded by the Board in August 2016, at which time the Board directed the RO to provide the Veteran with a VA examination and opinion to ascertain the etiology of any currently present cervical spine disabilities. The RO was also directed to obtain all outstanding VA treatment records, including records from March 2010 to September 2013; as well as make reasonable efforts to obtain outstanding and relevant private treatment records. In September 2016, VA sent the Veteran a request for authorization to obtain any outstanding private treatment records, and the Veteran was informed he could also submit those records himself. The Veteran did not respond to that letter, and instead submitted a waiver in April 2017 indicating he had no additional evidence to submit. The requested examination and opinion were provided in January 2017. Also, outstanding VA treatment records, including those from 2010 to 2013, were obtained and associated with the claims file. The RO then issued a Supplemental Statement of the Case addressing the newly received evidence. Accordingly, additional remand is not warranted. Stegall v. West, 11 Vet. App. 268 (1998). The Board will proceed to address the merits of the claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

An alternative method of establishing the second and third service connection elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2015). 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value. When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

On his March 1970 separation report of medical history, the Veteran reported back trouble. His separation examination showed clinically normal findings for the spine.

Treatment records provided by SSA show that in August 2008 the Veteran fell and hit his head, shoulder, and back.

October 2008 private treatment records document the Veteran had back pain since the early 1970s when he herniated a disc and underwent a discectomy at L4-5. 

January 2010 VA treatment records document that the Veteran had a ruptured disk in Vietnam, and had surgery upon return with pain ever since. The assessment was chronic low back pain, multilevel advanced degenerative disc disease and mild facet arthropathy without evidence of focal disc herniation or spinal stenosis. February 2010 VA physical therapy records report the Veteran had low back pain with a history of back discectomy.

In his February 2010 claim for benefits, the Veteran claimed service connection for ruptured disks of the cervical spine that had an alleged onset date of 1969. 

In July 2010 the Veteran completed a questionnaire for the California Department of Social Services (DSS) indicating that he had a fractured vertebra in his upper back that caused pain up to his head. 

August 2010 DSS records document that the Veteran injured his back in 1969 when he was driving at truck and a mine exploded. In 1970, the Veteran underwent a laminectomy and discectomy of L4-L5, with ongoing back pain. The diagnostic impression was lumbar disc disease, and chronic back pain with bilateral lumbar radiculitis. On examination of the cervical spine, there was no complaint of tenderness to palpation throughout the neck or in the trapezial or interscapular areas. There was no evidence of increased muscle tone or spasm. Range of motion showed flexion to 60 degrees, extension to 30 degrees, lateral bending to 35 degrees and rotation to 60 degrees. No cervical spine diagnoses were advanced.

September 2010 VA MRI results were significant for multilevel discogenic and spondylotic changes worst at C4-C5 with severe left foraminal narrowing due to a posterior disc osteophyte complex. The Veteran reported worsening chronic neck pain.

At a November 2010 VA posttraumatic stress disorder examination the Veteran reported injuring discs in his lower back during combat and being operated on when he returned.

June 2013 VA x-rays were significant for degenerative disc disease of the cervical spine, and the Veteran had complaints of neck pain and headache.

The Veteran underwent a VA thoracolumbar spine examination in September 2013. The examiner noted a diagnosis of multilevel degenerative disc disease of the lumbar spine status post partial laminectomy with central canal stenosis. The Veteran gave a history of injuring his lower back in 1969 while in the Republic of Vietnam. He reported that the truck he was driving hit something and bounced into the air, and he landed hard on his seat. He reported being given Darvon for pain in service. Nine months post discharge the Veteran was diagnosed with a ruptured disc, and underwent back surgery in November 1970. 

March 2014 VA treatment records note the Veteran was being examined for cervical radiculopathy due to symptoms of left arm pain and weakness involving the left shoulder and left side of the head. It was noted the Veteran had a history of trauma in 2009 when he fell against a wall. MRI results showed multilevel discogenic and spondylotic changes worst at C4-C5. 

A January 2016 VA radiology report documented that the Veteran had complaints of cervical radiculopathy, and x-rays showed multilevel degenerative disc disease, most severe at C5-C6. The findings were stable compared to the prior June 2013 x-rays. There was no acute fracture or dislocation.

February 2016 MRI results showed cervical spine disc height reduction and posterior disc bulging.

The Veteran underwent a VA cervical spine examination in January 2017. Following review of the electronic claims folder and in-person examination, the examiner noted a diagnosis of degenerative arthritis of the cervical spine. The Veteran reported that over the past 10 years, he felt a burning sensation in the upper neck area more on the left side. The pain had worsened over the prior 3 to 4 years and now concentrated in the left shoulder blade. He reported numbness in the left hand and fingers as well. He denied any in-service injuries. The examiner opined that there was less than a 50 percent probability that the Veteran's cervical spine degenerative arthritis was related to his active duty service. In support of that opinion, the examiner highlighted that during the interview the Veteran had denied in-service injury or cervical spine complaints. Instead, the Veteran reported that cervical spine pain had its onset within the past 10 years. 

The Board finds that service connection for a cervical spine disorder is not warranted as the preponderance of the evidence demonstrates there was no in-service incurrence of a neck injury or chronic cervical spine disease, and no evidence that cervical spine degenerative arthritis developed to a compensable degree within one year of separation from service. Upon separation from service, clinical examination revealed no cervical spine or neck abnormality. See March 1970 separation exam. While there is evidence of symptoms of back pain since service, in the context of the medical evidence of record it appears those symptoms were confined to the thoracolumbar spine. See October 2008 private treatment record. At the 2017 examination, the Veteran clarified that his neck symptoms began over the prior 10 years, and denied any in-service neck injury. Available treatment records similarly show that the earliest complaints of pain in the head and shoulder area were in 2008, and neck pain specifically mentioned in July 2010. See August 2008 SSA record; August 2010 DSS record. Notably, the onset of neck symptoms appears to coincide with the reported August 2008 and 2009 falls. See August 2008 SSA record; March 2014 VA treatment. 

To the extent that on his initial claim the Veteran reported ruptured discs of the cervical spine in 1969, the medical evidence and Veteran's 2017 clinical interview are in contradiction. Instead, it appears that the Veteran injured discs in the lumbar spine as a result of the 1969 truck accident. See October 2008 private treatment record; see September 2013 VA examination. Thus, the preponderance of the evidence demonstrates there was no in-service incurrence of a neck injury or chronic neck condition, or evidence that cervical spine arthritis developed within a year of separation from service. There is, further, no evidence otherwise showing that the Veteran's current cervical spine disorder is etiologically related to service. In short, the criteria for service connection for a cervical spine disorder are not met. 38 C.F.R. § 3.303. There is no reasonable doubt to be resolved, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


